HIGGINS, Justice.
At the March 29, 1971 Session, Cumberland Superior Court, the defendant, Danny Chance, was tried and found guilty by the jury on four felony charges: (1) The kidnapping of James Earl Buckner; (2) the kidnapping of Gwen Davis; (3) the first degree murder of James Earl Buckner; and (4) the rape of Gwen *103Davis. The jury recommended life imprisonment on the murder charge, but failed to make any recommendation on the charge of rape.
The court imposed life imprisonment sentences on the charges of kidnapping and murder. The jury having failed to make a recommendation as to punishment on the charge of rape, the court, as authorized by G.S. 14-21, imposed a death sentence. On appeal, this Court found no error in the trial, verdicts, and judgments entered. State v. Chance, 279 N.C. 643, 185 S.E. 2d 227.
The Supreme Court of the United States allowed certiorari, vacated the death sentence on the charge of rape, and remanded the case to this Court for further proceedings. Obedient to the mandate, this Court directed that the presiding judge of the Cumberland County Superior Court, by proper writ, bring the defendant and his counsel of record before the court and “pronounce [in the rape case] judgment that defendant [Danny Chance] be imprisoned for life in the State’s prison.”
At the September 18, 1972 Session, Cumberland Superior Court, defendant Danny Chance and his counsel being before the court, Judge Clark, as directed, imposed a sentence of life imprisonment on the charge of rape. The defendant by appeal now seeks to have the judgment reviewed.
The sentence of life imprisonment was entered in strict compliance with the order of this Court. The procedure is in accordance with our decided cases. State v. Childs, 280 N.C. 576, 187 S.E. 2d 78; State v. Hill, 279 N.C. 371, 183 S.E. 2d 97; State v. Atkinson, 279 N.C. 385, 183 S.E. 2d 105; State v. Atkinson, 279 N.C. 386, 183 S.E. 2d 106; State v. Williams, 279 N.C. 388, 183 S.E. 2d 106; State v. Sanders, 279 N.C. 389, 183 S.E. 2d 107; State v. Roseboro, 279 N.C. 391, 183 S.E. 2d 108.
The sentence of life imprisonment is
Affirmed.